Title: Power to Originate Money Bills in the Legislature, [13 August] 1787
From: Madison, James
To: 


[13 August 1787]

   The report of the Committee of Detail proposed that all money bills should originate in the House of Representatives and not be altered or amended in the Senate. The convention struck out this section on 8 August, but Randolph then offered the following substitute: “‘all bills for raising money for the purposes of revenue, or for appropriating the same, shall originate in the House of representatives; and shall not be so altered or amended by the Senate, as to encrease or diminish the sum to be raised, or change the mode of raising or the objects of it’s appropriation’” (Farrand, RecordsMax Farrand, ed., The Records of the
          Federal Convention of 1787 (4 vols.; New Haven, 1911–37)., II, 266).

Mr Madison thought If the substitute offered by Mr. Randolph for the original section is to be adopted it would be proper to allow the Senate at least so to amend as to diminish the sum to be raised. Why should they be restrained from checking the extravagance of the other House? One of the greatest evils incident to Republican Govt. was the spirit of contention & faction. The proposed substitute, which in some respects lessened the objections agst. the section, had a contrary effect with respect to this particular. It laid a foundation for new difficulties and disputes between the two houses. The word revenue, was ambiguous. In many acts, particularly in the regulations of Trade, the object would be twofold. The raising of revenue would be one of them. How could it be determined which was the primary or predominant one; or whether it was necessary that revenue shd. be the sole object, in exclusion even of other incidental effects. When the Contest was first opened with G.B. their power to regulate Trade was admitted. Their power to raise revenue rejected. An accurate investigation of the subject afterward proved that no line could be drawn between the two cases. The words amend or alter, form an equal source of doubt & altercation. When an obnoxious paragraph shall be sent down from the Senate to the House of Reps. it will be called an origination under the name of an amendment. The Senate may actually couch extraneous matter under that name. In these cases, the question will turn on the degree of connection between the matter & object of the bill and the alteration or amendment offered to it. Can there be a more fruitful source of dispute, or a kind of dispute more difficult to be settled? His apprehensions on this point were not conjectural. Disputes had actually flowed from this source in Virga. where the Senate can originate no bill. The words “so as to increase or diminish the sum to be raised,” were liable to the same objections. In levying indirect taxes, which it seemed to be understood were to form the principal revenue of the new Govt. the sum to be raised, would be increased or diminished by a variety of collateral circumstances influencing the consumption, in general, the consumption of foreign or of domestic articles—of this or that particular species of articles, and even by the mode of collection which may be closely connected with the productiveness of a tax. The friends of the section had argued its necessity from the permanency of the Senate. He could not see how this argumt. applied. The Senate was not more permanent now than in the form it bore in the original propositions of Mr. Randolph and at the time when no objection whatever was hinted agst. its originating money bills. Or if in consequence of a loss of the present question, a proportional vote in the Senate should be reinstated as has been urged as the indemnification the permanency of the senate will remain the same. If the right to originate be vested exclusively in the House of Reps. either the Senate must yield agst. its judgment to that House, in which case the Utility of the check will be lost—or the Senate will be inflexible & the H. of Reps. must adapt its money bill to the views of the Senate, in which case, the exclusive right will be of no avail. As to the Compromise of which so much had been said, he would make a single observation. There were 5 States which had opposed the equality of votes in the Senate, viz. Masts. Penna. Virga. N. Carolina & S Carola. As a compensation for the sacrifice extorted from them on this head, the exclusive origination of money bills in the other House had been tendered. Of the five States a majority viz. Penna. Virga. & S. Carola. have uniformly voted agst. the proposed compensation, on its own merits, as rendering the plan of Govt. still more objectionable. Massts. has been divided, N. Carolina alone has set a value on the compensation, and voted on that principle. What obligation then can the small States be under to concur agst. their judgments in reinstating the section?
